Title: To Benjamin Franklin from Deborah Franklin, 11 October 1770: Four Letters of Introduction
From: Franklin, Deborah
To: Franklin, Benjamin


In early October, 1770, four young men left Philadelphia together for London, two to study law and two to seek ordination in the Church of England. All were family friends of the Franklins, and for each Deborah wrote a note of introduction to her husband. The notes were written on the same day, and we have arranged them in the alphabetical order of the bearer’s last name. She fully realized what a remarkable group it was (“I donte remember such a wortheyer Cargo never wente from this plase”), and she was confident that Franklin would appreciate its arrival.
 
My Dear child
Ocktober the 11 1770
the bairer of this is the Son of Dr. Phinis Bond his only Son and a worthey young man. He is a going to Studey the Law he desired a line to you I beleve you have Such a number of worthey young Jentelmen as ever wente to gather. I hope to give you pleshuer to See such a number of fine youthes from your one [own] countrey which will be an Honour to their parentes and Countrey. I am my Dear child your Afeckshonet wife
D Franklin
 
Addressed: To / Benjamin Franklin Esqr / Craven Street / London / per favor of / Mr Bond
 
My Dear Child
ocktober the 11 1770
the bairer of this is Mr. T Hopkinson Son of your old friend and a young man as is as good as lives he asked a line to you from me his mother and he dranke tee on Satter day laste. I supose he has letters to you from his friends to you he will tell you a boute your Grand son as he is a quinted with him. I am your Afeckshonet wife
D Franklin
Mr Hopkison
 
Endorsed: Hopkinson Recommendations of White, Bond, Hopkinson and Rush
 
My Dear Child
Ocktober the 11 1770
the bairer of this is Dr. Rushes Brother a young [man] of a good Carreckter live with Mr. Dickison severel years is Coled a hones young man heard his friends desierd I wold write to you. I have told I Cold not write as I am not Capabel of writin a boute my selef I Cold not deney him and his relashons and severel young nabors is a going in Capt. Folkner. I am your afeckshonet wife
    D Franklin
Mr Rush
 
Endorsed: Rush
 
My Dear Child
ocktober the 11 1770
the bairer of this is Mr. White the only Son of our Nabor White. I beleve he is as worthey a young Jentelman as ever wente over to Ingland he desired a line to you tell good Mrs. Stephen Son I donte remember such a wortheyer Cargo never wente from this plase I hope thay will be a credit to us I am your Afeckshonet wife
D Franklin
Mr. White
 
Addressed: To / Benjamin Franklin Esqr / Craven Street / London / per favor of / Mr White
Endorsed: White
